PALMORE, Judge
(dissenting).
I respectfully dissent from this opinion for the following reasons: The burden of proof was on the appellant to overcome the presumption that John C. Hall’s mind was lucid at the specific times of his execution of the two instruments. He did not produce a single witness to the execution of either document, nor did any of the medical witnesses testify directly that Hall was not or could not have been mentally competent on March 16 and July 13, 1957. The letters introduced in evidence, particularly the one dated March 6, 1957, show quite clearly that there were times when he was competent. Although the evidence of incompetence may have preponderated, I cannot agree with the majority opinion that it was conclusive as a matter of law.